DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 03/02/2021.

Status of Claims
	In Applicant’s amendment filed on 03/02/2021, claims 1, 2, 8 and 15 have been amended; claims 1-20 remain pending.

Response to Arguments
Claim Rejection under 35 U.S.C. §112(a)
	The previous rejection of claims 1-20 under 35 U.S.C. §112(a), as failing to comply with the written description requirement because the specification does not sufficiently disclose the computer and algorithm to perform the claimed function “generate/generating a process flow model based on the logged unstructured interactions”, are hereby withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.

Claim Rejection under 35 U.S.C. §102(a)(2)
	The previous rejection of claims 1, 6, 8, 10, 11, 15, 17 and 18 under 35 U.S.C. §102(a)(2) as being anticipated by Sullivan et al. (U.S. Patent No. 10,554,817), hereinafter “Sullivan”, is withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.

Claim Rejections under 35 U.S.C. §103
	The previous rejection of claim 2 under 35 U.S.C. §103, as being unpatentable under Sullivan (U.S. Patent No. 10,554,817) in view of Bell et al. (U.S. Patent No. 10,469,665), is hereby withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.
	The previous rejection of claims 3, 4, 13 and 29 under 35 U.S.C. §103 as being Claims 3, 4, 13 and 20 are rejected under 35 U.S.C. 103, as being unpatentable over Sullivan (U.S. Patent No. 10,554,817) and further in view of Litoiu et al. (U.S. Pub. No. 2004/0088678), is hereby withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.
	The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. Patent No. 10,554,817) and further in view of Reynolds et al. (U.S. Pub. No. 2004/0049539), is hereby withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.
	The previous rejection of claims 7, 9 and 16 under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. Patent No. 10,554,817) and further in view of Billi-Duran et al. (U.S. Pub. No. 2018/0088564), is hereby withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.
	The previous rejection of claims 12, 14 and 19 under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. Patent No. 10,554,817) and further in view of Strickland et al. (U.S. Pub. No. 2009/0287528), is hereby withdrawn in view of Applicant’s amendment and remarks dated 03/02/2021.
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 1, 8 and 15 (and their respective dependent claims) are allowable based on Applicant’s amendment and remarks dated 03/02/2021, in view of application’s specification (para. [0018]-[0020]).
	Independent claims 1, 8 and 15 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. The independent claims recite, among other things, log/logging unstructured interactions between an unstructured conversation bot on a mobile device and a plurality of users to generate logged events comprising a performance of each process item along with a timestamp of each process item and physical location data of the mobile device associated with each process item; learn/learning, via a machine learning model that receives the logged events as input attributes, a recommended order for a process, wherein the recommended order comprises a set of selected attributes and an order of execution for the set of selected attributes; and generate/generating a process flow model for the process based on the machine learning model .  None of the cited prior art or searched prior art, either singularly or in combination, teaches a system and/or method comprising the claimed detailed limitations described herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423